Title: To Alexander Hamilton from Oliver Wolcott, Junior, 14 June 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Phila. June 14th. 1796
Dear Sir
I am oblidged to you for the intimation in your Letter of the 9th. instant. I have known for some time that Mr. Swan has misrepresented my conduct—he knows that I have more than fullfilled my Contract, that it was an express agreement, that the risque & expence of transmitting the money from Paris to Amsterdam should be borne by him—that Mr. Monroe was a mutual Agent, not the Agent of the Treasury—that we neither of us intended that Mr. Skipwith should meddle with the business—& that the opinion of the Attorney General is against throwing the loss upon the United States.
It is true that there has been great mismanagement & delay & some loss, but it is not my fault, nor am I responsible for it. I am now paying as fast as the Treasury will admit, though nothing can yet be demanded according to Contract.
The plan of the French & our Patriots begins to develope, the history of the Captives of the Mount Vernon, & the apology or rather hypothesis offered in Mr Baches paper of this morning are important facts when taken in connection with what we before knew. If more seizures shall be made, or if Mr. Adet shall not give a satisfactory explanation, I do not see but that Mr. M must be recalled & a special confidential Minister sent. A short time will enable us to judge. I shall be glad to know your opinion of what is to be done—if a Minister is sent, who should it be?
Mr. Dawson a confidential Clerk will be in New York a few days hence, to endeavour to ascertain whether or not Mr. Duer retains certain papers respecting the seven ranges of townships. I will thank you to give him such advice as may be proper.
I am ever yrs
Oliver Wolcott
A. Hamilton Esq
